


Exhibit 10.11

 

[g47992kqi001.gif]

 

December 29, 2008

 

Donald R. Dancer

 

Dear Don:

 

Reference is made to the letter dated March 6, 2008 from International Rectifier
Corporation (the “Company”) to you regarding your compensation agreement and
severance agreement (the “Compensation Agreement Letter”).

 

The purpose of this letter is to supplement the terms of the Compensation
Agreement Letter to include terms and conditions designed to make any payments
pursuant to the Offer Letter compliant with Section 409A of the Internal Revenue
Code of 1986, as amended (including the Treasury Regulations and other published
guidance related thereto) (“Section 409A”).

 

Your Compensation Agreement Letter is hereby modified as follows:

 

1.             Special Severance Payment.  Notwithstanding anything to the
contrary in your Compensation Agreement Letter, you will only be entitled to
receive the benefits described in paragraph 4 thereof if you execute and deliver
(and do not revoke) a release agreement in the form set forth in paragraph
2(p) of your Severance Agreement (as such term is defined in your Compensation
Agreement Letter) promptly but not later than fifty (50) days following your
termination.  Except to the extent the specified employee provisions in
Section 5 apply, any special severance payment shall be made on the sixtieth
(60th) day following your separation from service.

 

2.             Gross-Up Payments.  Any gross-up payment due to you shall be made
by the end of the taxable year following the taxable year in which you remitted
the taxes to which the gross-up relates.

 

Except as modified hereby, your Compensation Agreement Letter remains
unmodified.  Please indicate your agreement with the foregoing by signing where
indicated below.

 

Regards,

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its:  Assistant Secretary

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Donald R. Dancer

 

Date:

 

 

--------------------------------------------------------------------------------
